Citation Nr: 1625453	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right arm disability.

6.  Entitlement to service connection for an acquired psychiatric disability.

7.   Entitlement to service connection for a lumbar spine disability.



REPRESENTATION

Veteran represented by:	Laura Kolb, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.  The Veteran had a second period of service from May 1981 to October 1982 for which he received an "other than honorable" discharge.  The Veteran unsuccessfully petitioned the United States Department of Defense (DOD) for recharacterization in June 1999.  See June 2000 DOD Administrative Decision.  As such, consideration of entitlement to service connection will be made with regard to his initial honorable period of service only.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and September 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  With respect to the April 2007 rating decision, the Board notes it determined that new and material evidence was not received to reopen a claim for an acquired psychiatric disorder.  Within a year, the Veteran submitted several statements that when viewed in the light most generous to the Veteran, could be construed as a notice of disagreement with the denial of the psychiatric claim.  Consequently, the Board has determined that the Veteran's claim to reopen his service connection claim for an acquired psychiatric disability stems from the April 2007 rating decision.

The Veteran testified at a Board hearing before the undersigned in March 2016.  

The issues of entitlement to service connection for an acquired psychiatric disability and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 1999 and September 2002 rating decisions are final.

2.  The evidence received since the June 1999 rating decision raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.

3.  The evidence received since the September 2002 rating decision does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim of service connection for sleep apnea.

4.  The Veteran's diabetes mellitus is not attributable to his active duty service.

5.  The Veteran's right ankle and right arm conditions have not been attributed to his active duty military service and instead have been associated with a post-service accident.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision, which denied the Veteran's claim of service connection for an acquired psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The September 2002 rating decision, which denied the Veteran's claim of service connection for sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for an acquired psychiatric disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for sleep apnea has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for right ankle disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for right arm disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2007, June 2007, March 2008, and April 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for diabetes mellitus, a right ankle disability, and/or a right arm/shoulder disability.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to these conditions until several years following separation and, in the case of the right ankle and right shoulder, complaints were first noted following a well-documented post-service injury.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  Although the Veteran testified at his March 2016 Board hearing that he believed his ankle disability was caused by his diabetes mellitus, as this decision finds entitlement to service connection for diabetes mellitus is not warranted, this contention need not be further addressed by the Board.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

New and Material Evidence - Acquired Psychiatric Disability

The Veteran has been denied service connection for an acquired psychiatric disability previously on several occasions since his initial claim for "nervous condition" in October 1985, which was denied in January 1986.  Most recently, this claim was denied on the merits in June 1999 based on a finding that the Veteran's nervous condition neither occurred in nor was caused by his active duty service.  This denial also noted that the Veteran's psychiatric condition was not manifested to a compensable degree within one year of separation from his honorable period of service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the June 1999 rating decision, and that decision is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran filed his current claim to reopen in February 2007.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence received since the June 1999 denial includes the Veteran's lay evidence of an in-service (during his first period of service) onset of symptoms, including auditory hallucinations.  This relates to the unestablished fact of an in-service incurrence or aggravation of a disease or injury.  Therefore, it raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.  See Shade, 24 Vet. App. 110.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for an acquired psychiatric disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


New and Material Evidence - Sleep Apnea

The Veteran was previously denied service connection for sleep apnea on the merits in a September 2002 rating decision, which noted that the evidence did not establish that this condition occurred in or was caused by the Veteran's active duty military service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the September 2002 rating decision, and that decision is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond, 659 F.3d 1362, 1367-8; Buie, 24 Vet. App. 242, 251-52.

The evidence received since that denial includes records from the Social Security Administration including additional private treatment records, additional VA treatment records, and additional lay statements.  To the extent that some of these records are new, they do not relate to the unestablished fact of an in-service incurrence or aggravation of a disease or injury.  The evidence relating to a diagnosis of sleep apnea in 1996 and a letter from the Veteran's private physician in 1999 are not new as they were considered in the 2002 final rating decision.  Therefore, the new evidence is not material in that it does not raise a reasonable possibility of substantiating the claim of service connection for sleep apnea.  See Shade, 24 Vet. App. 110.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for sleep apnea have not been satisfied.  See 38 U.S.C.A. §5108; 38 C.F.R. § 3.156.

Service Connection - Diabetes Mellitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. §3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran was diagnosed with diabetes mellitus in 1997, more than 15 years after his separation from service.  The record does not suggest and the Veteran has not identified any in-service incurrence or aggravation of a disease or injury to which his diabetes can be attributed.  As such, service connection is not warranted.

Service Connection - Right Ankle and Right Arm Disabilities

Neither the Veteran's statements nor the evidence of record attribute either a right ankle or a right arm disability to an in-service onset or injury.  Only disabilities caused or aggravated by active military service can be service connected.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In this case, the medical records show that the Veteran was struck on his right side by a car in August 1989 while a pedestrian, injuring his right arm and leg.  See e.g., August 1989 private treatment record.  Likewise, the Veteran testified at his March 2016 hearing that the right shoulder/arm problems began following the August 1989 accident.  As the evidence of record does not suggest an in-service incurrence or aggravation of a disease or injury, direct service connection is not warranted for either condition.

Alternatively, as noted above, the Veteran also testified that he believed his right ankle condition was due to his diabetes mellitus.  As service connection has not been established for diabetes mellitus, this disability cannot form the basis for a secondary service connection claim.  See 38 C.F.R. § 3.310 (providing secondary service connection for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability); see also Allen v. Brown, 7 Vet. App. 439 (1995). 
	

ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for an acquired psychiatric disability is granted.

New and material evidence having not been submitted, the petition to reopen the claim for service connection for sleep apnea is denied.

Service connection for diabetes mellitus is denied.

Service connection for right ankle disability is denied.

Service connection for right arm disability is denied.


REMAND

The Veteran has argued that his current acquired psychiatric disability began in service.  The Veteran's lay statements in this regard are conflicting, particularly to the extent that he reports them as being contemporaneous with the death of his younger sister, which has been described elsewhere as 1982, during his second period of service for which he received an "other than honorable" discharge.   However, his military personnel record shows behavioral problems including being argumentative and rude to other personnel and repeated failure to report to the galley for duty.  See July 1979 and January 1980 personnel records.  He received nonjudicial punishments for being out of uniform in September 1979 and for unauthorized absences in June 1980 and October 1980.  To the extent that his behavioral problems could be evidence of an in-service onset of acquired psychiatric disability, a VA examination and medical opinion are necessary.

Finally, the Veteran has reported that he first noticed problems with his back during the Great Lakes Cruise in 1978 or 1979.  Therefore, a VA examination and medical opinion are necessary to determine if the Veteran's current lumbar spine condition is attributable to his active duty military service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current acquired psychiatric condition is related to his active duty military service from January 1978 to January 1981.  The examiner is asked to address whether the Veteran's documented disciplinary problems reflect an in-service onset of any current acquired psychiatric condition.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disability.  The claims file must be made available to the examiner for review in connection with the examination. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disability is related to his active duty military service from January 1978 to January 1981, to include his contentions of back pain during the Great Lakes Cruise in 1978 or 1979.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

3.  After the development requested above has been completed, readjudicate this claim.  If the benefit sought on appeal remains denied, then furnish the Veteran and his attorney a supplemental statement of the case and give them the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


